          Case 2:14-cr-00095-JFB-ARL Document 190 Filed 08/13/19 Page 1 of 8 PageID #: 1233
AO 24S8 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I


                                          UNITED STATES DISTRICT COURT
                                                         Eastern District of New York
                                                                           )
                UNITED STATES OF AMERICA                                   )      JUDGMENT IN A CRIMINAL CASE
                                   v.                                      ).
                                                                           )
                       OLENA KALICHENKO                                           Case Number: CR 14-0095
                                                                           )
                                                                           )      USM Number: 85278-053
                                                                           )
                                                                           )       Murray Singer, 14 Vanderventer Ave, Port Washington, NY 11050
                                                                           )      Defendant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)         One (1), Three (3), Four (4) and Five (5) of the Superseding Indictment.
D pleaded nolo contendere to count(s)                                                                           FI LED
                                                                                                            1~1 Cl ERK'$ ~FICE   ,,
   which was accepted by the court.                                                                   U.S. DISTRICT CO RI E.O.I~. 1•
D was found guilty on count(s)
                                                                                                               AU& 13 2019          *
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:
                                                                                                          *
                                                                                                          L.ONG ISLAND OFFICE



 18 USC 2251(c), (e)                Sexual Exploitation of a Child                                             11/1/2012                  3



       The defendant is sentenced as provided in pages 2 through          __8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
liZI Count(s)    Two (2)                                 ~ is      Dare dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 <Jays of anY- change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defen<lant must notify the court and United States attorney of material clianges in econounc circumstances.

                                                                          8/13/2019
                                                                         Date of Imposition of Judamcnt

                                                                                S/ JOSEPH F BIANCO

                                                                         -uv
                                                                          Joseph F. Bianco, U.S.C.J.          (s"A-tra)   b de..s''b"~""'J
                                                                         Name and Title of Judge



                                                                         Date
        Case 2:14-cr-00095-JFB-ARL Document 190 Filed 08/13/19 Page 2 of 8 PageID #: 1234
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet IA
                                                                                                2_ of
                                                                               Judgment-Page _____      8
DEFENDANT: OLENA KALICHENKO
CASE NUMBER: CR 14-0095

                                           ADDITIONAL COUNTS OF CONVICTION
Title & Section                  Nature of Offense                         Offense Ended        Count


18 USC 2260{c)(1 ), and           for Importation into the United States




                                                                                                        ~~   ..   ,   .'
            Case 2:14-cr-00095-JFB-ARL Document 190 Filed 08/13/19 Page 3 of 8 PageID #: 1235

AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                                      3_ of
                                                                                                     Judgment- Page _ _       8
 DEFENDANT: OLENA KALICHENKO
 CASE NUMBER: CR 14-0095

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  Two Hundred Forty (240) months.




     D The court makes the following recommendations to the Bureau of Prisons:




     rill   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at     _________                    D a.m.       D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By----------------------
                                                                                              DEPUTY UNITED STATES MARSHAL
                Case 2:14-cr-00095-JFB-ARL Document 190 Filed 08/13/19 Page 4 of 8 PageID #: 1236

AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                             Judgment-Page   4    of        8
DEFENDANT: OLENA KALICHENKO
CASE NUMBER: CR 14-0095
                                                           SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     Five (5) years.




                                                       MANDATORY CONDITIONS

I.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                restitution. (check ifapplicable)
5.       l!f'   You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et seq.) as
                directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
                reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.       D      You must participate in an approved program for domestic violence. (check ifapplicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
          Case 2:14-cr-00095-JFB-ARL Document 190 Filed 08/13/19 Page 5 of 8 PageID #: 1237

 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page         5
                                                                                                                 ---- 0
                                                                                                                                r   ------
                                                                                                                                          8
DEFENDANT: OLENA KALICHENKO
CASE NUMBER: CR 14-0095

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least IO
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 ------------
        Case 2:14-cr-00095-JFB-ARL Document 190 Filed 08/13/19 Page 6 of 8 PageID #: 1238
 AO 245B(Rev. 02/18) Judgment in a Criminal Case
                     Sheet 30 - Supervised Release
                                                                                             Judgment-Page    6     of          8
DEFENDANT: OLENA KALICHENKO
CASE NUMBER: CR 14-0095

                                       SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall comply with any applicable state and/or federal sex offender registration requirements, as instructed
by the probation officer, the Bureau of Prisons, or any state offender registration agency in the state where she resides,
works, or is a student.

2. The defendant shall participate in a mental health treatment program as approved by the Probation Department. The
defendant shall contribute to the cost of such services rendered and/or any psychotropic medications prescribed to the
degree he or she is reasonably able, and shall cooperate in securing any applicable third-party payment. The defendant
shall disclose all financial information and documents to the Probation Department to assess her ability to pay.

3. The defendant shall not associate with children under the age of 18, unless a responsible adult is present, and she has
prior approval from the Probation Department. Prior approval does not apply to contacts which are not known in advance
by the defendant where children are accompanied by a parent or guardian or for incidental contacts in a public setting. Any
such non-pre-approved contacts with children must be reported to the Probation Department within 18 hours following the
contact.

4. If the defendant cohabits with an individual who has minor children, the defendant will inform that other party of her prior
criminal history concerning her sex offense. Moreover, she will notify the party of her prohibition of associating with any
child(ren) under the age of 18, unless a responsible adult is present.

5. The defendant shall not possess a firearm, ammunition, or destructive device.

6. If deported, the defendant shall not illegally reenter the United States, and she shall comply with Immigration officials.

7. The defendant shall submit her person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C.
§ 1030(e)(1)), other electronic communications or data storage devices or media, or office to a search conducted by a
United States probation officer. Failure to submit to a search may be grounds for revocation of release. The defendant
shall warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has violated a
condition of her supervision and that the areas to be searched contain evidence of this violation. Any search must be
conducted at a reasonable time and in a reasonable manner.
        Case 2:14-cr-00095-JFB-ARL Document 190 Filed 08/13/19 Page 7 of 8 PageID #: 1239
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 5 - Criminal Monetary Penalties
                                                                                                     Judgment - Page ___7____ of          8
 DEFENDANT: OLENA KALICHENKO
 CASE NUMBER: CR 14-0095
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                    JVTA Assessment*                                             Restitution
TOTALS             $ 400.00                    $                               $                            $



 D    The determination of restitution is deferred until                       Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.
                                                             - - - - • An

 D   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa~ent, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.




TOTALS                              $           0.00                       $                         0.00
                                        ----------                             ----------
D      Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D   the interest requirement is waived for the         D fine   D restitution.
       D   the interest requirement for the        D   fine    □   restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are reguired under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
            Case 2:14-cr-00095-JFB-ARL Document 190 Filed 08/13/19 Page 8 of 8 PageID #: 1240
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments
                                                                                                         Judgment - Page   _8=--- of          8
DEFENDANT: OLENA KALICHENKO
CASE NUMBER: CR 14-0095

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     Ill    Lump sum payment of$
                                       -400.00
                                         ------              due immediately, balance due

             D    not later than                                 , or
             D    in accordance with   D C,       D D,       D    E,or      D F below; or
B     D Payment to begin immediately (may be combined with               DC,         D D, or      D F below); or
C     D Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence
                                                             _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence    _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
